06-2038-cv
Jawa v. Rome D ev. Disabilities Servs. O ffice

                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 16 th day of February, two thousand ten.

PRESENT:         GUIDO CALABRESI,
                 REENA RAGGI,
                                          Circuit Judges,
                 JOHN G. KOELTL,*
                                          District Judge.
----------------------------------------------------------------------
MANMOHAN S. JAWA,
                                          Plaintiff-Appellant,

                                   v.                                     No. 06-2038-cv

ROME DEVELOPMENT DISABILITIES SERVICES
OFFICE, THOMAS A. MAUL, PHILIP CATCHPOLE,
ARTHUR HOLMBERG, TOM ST. DENNIS, GEORGE
SCHLOTTERER, TONI VERKRUYSSE, LISA
O’BRYAN, ROBERT LECHER, JOSEPH PARZYCH,
MARY HALL-KATZ, FAITH NOLAN, JOSEPH
SZEMPRUCH, LINDA EDWARDS, CHARLES SOPER,
RICHARD MOON, STEPHEN SMITS, ANTHONY
LABATE,

                                          Defendants-Appellees.
-----------------------------------------------------------------------



           *
         District Judge John G. Koeltl of the United States District Court for the Southern
District of New York, sitting by designation.
APPEARING FOR APPELLANT:                   MANMOHAN S. JAWA, pro se, Hope Mills,
                                           North Carolina.

APPEARING FOR APPELLEE:                    ZAINAB A. CHAUDHRY, Assistant Solicitor
                                           General (Barbara D. Underwood, Solicitor
                                           General, Andrea Oser, Deputy Solicitor General,
                                           on the brief), for Andrew M. Cuomo, Attorney
                                           General of the State of New York, Albany, New
                                           York.


       Appeal from the United States District Court for the Northern District of New York

(Howard G. Munson, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the March 31, 2006 judgment of the district court is AFFIRMED.

       Plaintiff ManMohan S. Jawa appeals pro se from a decision granting defendants

judgment as a matter of law on his discrimination, defamation, and breach of contract claims.

Where a district court grants judgment on partial findings pursuant to Fed. R. Civ. P. 52(c),

we review its findings of fact for clear error and its conclusions of law de novo. See

MacDraw, Inc. v. CIT Group Equip. Fin., Inc., 157 F.3d 956, 960 (2d Cir. 1998). Under this

standard, “[t]here is a strong presumption in favor of [the] trial court’s findings of fact if

supported by substantial evidence,” and we will upset such a finding only if “left with the

definite and firm conviction that a mistake has been committed.” Travellers Int’l, A.G. v.

Trans World Airlines, Inc., 41 F.3d 1570, 1574 (2d Cir. 1994) (first alteration in original)

(internal quotation marks omitted); see also SNC S.L.B. v. M/V Newark Bay, 111 F.3d 243,

247 (2d Cir. 1997). In applying these principles to this appeal, we assume the parties’

familiarity with the facts and the record of prior proceedings.

                                              2
       As an initial matter, we note that plaintiff has raised no specific challenge to the

district court’s dismissal of his claims under the Americans with Disabilities Act, 42 U.S.C.

§ 12101 et seq., and the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.

Because plaintiff is proceeding pro se, however, we liberally construe his submissions to

include these claims. See Brownell v. Krom, 446 F.3d 305, 310 (2d Cir. 2006) (noting that

courts are required to construe pro se papers “liberally and interpret them to raise the

strongest arguments that they suggest”).

       Having conducted an independent review of the record, we identify no clear error in

the district court’s findings of fact and affirm its dismissal of plaintiff’s claims for

substantially the reasons stated in its thorough and well-reasoned decision. See Jawa v.

Rome Dev. Disabilities Servs., No. 97 Civ. 1346 (N.D.N.Y. Mar. 31, 2006).

       We have considered plaintiff’s remaining claims and conclude that they are without

merit. For the foregoing reasons, the judgment of the district court is AFFIRMED.

                                           FOR THE COURT:
                                           CATHERINE O’HAGAN WOLFE, Clerk of Court




                                             3